Citation Nr: 0201116	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  97-20 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for the service-connected 
schizoaffective disorder, currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1973 and from February 1978 to May 1980.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 rating decision of the Department 
of Veterans Affairs (VA) San Juan, Puerto Rico Regional 
Office (RO).  The veteran and his spouse testified at a 
hearing before a Hearing Officer at the RO in March 1998. 

By rating action in September 2000, the RO granted a 70 
percent rating for the service-connected schizoaffective 
disorder, effective on March 1, 1997 and granted a total 
rating based on individual unemployability due to service-
connected disability, effective on October 1, 1997.  It was 
also determined that basic eligibility under 38 U.S.C. 
Chapter 35 was not established.  

The issue of eligibility for Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35 will be addressed in 
the Remand portion of the decision.


FINDING OF FACT

The veteran's service-connected schizoaffective disorder is 
shown to be productive of a level of social and industrial 
inadaptability that more nearly approximates a disability 
picture consistent with that of a demonstrable inability to 
perform substantially gainful employment.  





CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the service-connected schizoaffective disorder have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.132 including Diagnostic Code 
9400 (1996), 4.130 including Diagnostic Code 9211 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001) (VCAA).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The provisions of 
these regulations apply to any claim for benefits received by 
the VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date, with the exception of that the amendments to 38 C.F.R. 
§ 3.156 relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA assistance 
in the case of claims to reopen previously denied final 
claims, which apply to any claim to reopen a finally decided 
claim received on or after August 29, 2001.  See 66 Fed. Reg. 
45620 (August 29, 2001); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991). 

The RO has not had an opportunity to consider this new 
legislation with regard to the appellant's claim.  The Board 
finds that given the favorable nature of the Board's decision 
with regard to the claim, that no further assistance in 
developing the facts pertinent to this issue is required.

The veteran's claim for an increased rating was received on 
February 27, 1996.  In a November 1996 rating action, the RO 
denied an increased rating for the service-connected 
generalized anxiety disorder, rated at 10 percent under 
Diagnostic Code 9400.  

In a June 1997 rating action, the RO assigned a 30 percent 
rating for the service-connected generalized anxiety 
disorder, effective on February 27, 1996.

In a February 2000 rating action, the RO recharacterized the 
service-connected psychiatric disorder at schizoaffective 
disorder and assigned a 70 percent rating under Diagnostic 
Code 9211, effective March 1, 1997, the first day of the 
month after discharge from hospitalization from January to 
February 1997.  

By rating action in September 2000, a total rating based on 
individual unemployability, due to service-connected 
disability, was granted, effective on March 1, 1997.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 1991 & Supp. 2001).  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2001), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2001).  

The veteran's service-connected schizoaffective disorder is 
currently rated as 70 percent disabling under the provisions 
of Diagnostic Code 9211.  During the pendency of the 
veteran's appeal, VA promulgated new regulations amending the 
rating criteria for mental disorders, effective on November 
7, 1996.  "[W]here the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to [the veteran] ... will apply 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so."  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

The Board notes that it does not appear that the RO addressed 
both versions of these regulations in determining that an 
evaluation in excess of 70 percent was not warranted for the 
veteran's service-connected anxiety disorder.  Where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See VAOPGCPREC 3-2000 (April 
10, 2000).  As limited by 38 U.S.C.A. § 5110(g) (West 1991 & 
Supp. 2001), the effective date of any increase assigned 
under the amended version of the rating schedule can be no 
earlier than the effective date of the regulation.  

Under the version of the regulations in effect prior to 
November 7, 1996, a 70 percent rating is warranted when the 
ability to establish and maintain effective or favorable 
relationships is severely impaired, with psychoneurotic 
symptoms of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.  

A 100 percent rating is assignable when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community and the 
claimant is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, including Diagnostic Code 
9400 (1996).  

Under the amended regulations, a 70 percent evaluation 
requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, including Diagnostic Code 9211 
(2001).

In the field of mental disorders, the severity of disability 
is based upon actual symptomatology, as it affects social and 
industrial adaptability.  38 C.F.R. § 4.130.  In evaluating 
impairment resulting from the ratable psychiatric disorders, 
social inadaptability is to be evaluated only as it affects 
industrial adaptability based on all of the evidence of 
record.  38 C.F.R. § 4.129.  

In Johnson v. Brown, 7 Vet. App. 95 (1994), the United States 
Court of Appeals for Veterans Claims held that any one of the 
criteria for the 100 percent in 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996) is a separate and independent basis for an 
award of a total disability rating.  

Upon consideration of the evidentiary record for the appeal 
period, the Board concludes that the medical evidence 
supports the assignment of a 100 percent rating for the 
service-connected schizoaffective disorder under the older 
version of the applicable rating criteria.  

VA outpatient records dated in 1996 show that the veteran 
received treatment for his psychiatric disorder.  An April 
1996 entry noted that he complained of loss of memory and 
nightmares of Vietnam.  He reported that he worked for his 
brother in a warehouse but only when he felt good.  A June 
1996 entry showed that the veteran had  anxiety and 
depressive symptoms and it was recommended that he be 
hospitalized to prevent further deterioration and maximize 
medication.  It was noted that the veteran refused, 
indicating that he would try to improve by himself.  

On VA examination in August 1996, it was noted that the 
veteran indicated that he worked for his brother on occasion 
and did not have a steady job.  It was noted that he was 
taking medication and following at the VA Mental Hygiene 
Clinic.  He complained of being depressed and having 
headaches.  The veteran's wife reported that he had a history 
of hostility and explosiveness.  She also indicated that he 
tried to isolate himself and had poor relationships with 
others.  On examination, it was noted that he seemed 
depressed with some anxiety covering.  It was indicated that 
he mentioned suicidal ideation and thoughts but that he was 
not considered a risk at that time.  The assessment was 
generalized anxiety disorder and the Global Assessment of 
Functioning (GAF) Scale score was 65.  

A January to February 1997 VA hospital summary shows that the 
veteran was admitted with complaints of sadness, lack of 
energy, anhedonia, insomnia, recurrent nightmares of the 
Vietnam conflict, flashbacks, auditory and visual 
hallucinations and social isolation.  He reported guilty 
feelings and ideas of reference.  It was indicated that in a 
futile attempt to get rid of those thoughts about Vietnam, he 
burned himself with a hot knife and shot himself in the leg 
with a small caliber pistol two months earlier.  It was 
indicated that he also verbalized ideas of self harm.  He was 
immediately admitted to prevent further decompensation and 
self harm and medicated.  It was indicated that his psychotic 
and depressive symptomatology had improved during 
hospitalization but that at the time of discharge he was 
unable to engage in any gainful work or occupation.  The 
final diagnoses were posttraumatic stress disorder (PTSD), 
chronic and major depression with psychotic features.  It was 
indicated that the current GAF scale score was 40 and was 60 
for the previous year.

In March 1998, the veteran testified that he had difficulty 
sleeping, had nightmares, flashbacks and heard voices almost 
every day.  His wife testified that he stayed in his room the 
entire day, staring at the walls.  She indicated that he did 
not do household chores or socialize.  She indicated that he 
became aggressive on occasion.  She indicated that he was 
unable to work.  She testified that he was unable to drive 
because medications caused him to forget where he was at 
times.  The veteran's representative indicated that the 
veteran had worked as an assistant to his brother, an 
engineer, until one or two years previously.  He indicated 
that the veteran was unable to continue working due to his 
psychiatric condition.

Records received from the Social Security Administration in 
October 1999, show that the veteran was awarded disability 
benefits in May 1998.  It was indicated that his primary 
diagnosis was PTSD and that the disability began in November 
1997.  It was indicated that the award was based on the March 
1998 private doctor's report, which indicated that the 
veteran's condition did not permit him to complete a workday 
without interruption.  It was also indicated that his 
prognosis was poor and that he was unable to handle funds.  

A September 1999 VA outpatient record shows that the veteran 
reported constant nightmares and flashbacks.  He indicated 
that he was depressed and wanted to be alone and secluded.  
He reported fleeting auditory hallucinations.  The examiner 
indicated that the veteran was oriented to time and place and 
partially disoriented at times.  Memory was impaired and he 
had poor judgment.

On VA examination in October 1999, a board of two 
psychiatrists examined the veteran.  On examination, the 
veteran's speech was slurred and it was noted that he was 
evidently under the effect of medications.  It was indicated 
that he was not spontaneous but answered when questioned and 
the answers were relevant and coherent.  The thought content 
showed evidence of low self-esteem, self-deprecatory ideas 
and reports of auditory hallucinations that tended to confirm 
his impression about himself.  There were no delusions 
evident or reported.  Affect was rather constricted and 
inappropriate.  Mood was hypoactive, memory and judgment were 
fair, and insight was very poor.  It was concluded that the 
veteran did not meet the criteria for a diagnosis of PTSD and 
the final diagnosis was schizoaffective disorder, depressed 
with a GAF score of 50 to 55.  

November 1999 VA hospital records show that the veteran 
admitted for complaints of severe insomnia, nightmares, 
auditory and visual hallucinations, isolation tendencies, 
fear of people and ideas of self-harm.  

An employer's statement, received in August 2000, indicated 
that the veteran performed office work from June 1983 to 
October 29, 1997 and that the reason for the termination of 
employment was disability.  

The Board finds that the disability picture referable to the 
service-connected schizoaffective disorder more nearly 
approximates a level of disability consistent with the 
veteran being demonstrably unable to perform employment as 
required for the assignment of a 100 percent rating under one 
of the old criteria in Diagnostic Code 9400.  The clinical 
evidence shows that the veteran has received treatment for 
the service-connected schizoaffective disorder since filing 
of his increased rating claim in February 1996.  

Significantly, the evidence indicates the veteran has 
hospitalized for treatment of his psychiatric disorder in 
January 1997 and at that time, it was determined that he was 
unable to engage in gainful employment.  The GAF scale score 
at the time of discharge was 40.  A GAF scale score of 40 
contemplates some impairment in reality testing or 
communication or major impairment in several areas, such as 
work, school, family relations, judgment, thinking or mood, 
to include inability to work.  The evidence indicates that he 
continued to be employed in some capacity until October 1997 
at which time he terminated that employment due to 
disability.  In addition, the veteran is receiving Social 
Security disability benefits due to his psychiatric 
condition.  Although the most recent VA examination report 
did not include a medical opinion as to the veteran's ability 
to work, it was noted that he had not worked since 1997 and 
that he continued to experience symptoms including auditory 
hallucinations.  The examiner assigned a GAF scale score of 
50-55.  A GAF score of 50 contemplates indicates serious 
symptoms or any serious impairment in social and 
occupational, or school functions, to include the inability 
to keep a job.  Therefore, the Board concludes that it is 
likely that he has been unable to obtain or retain gainful 
employment due to his service-connected psychiatric disorder.

Therefore, the Board finds that a 100 percent schedular 
rating is for application under the provisions of 38 C.F.R. § 
4.132 including Diagnostic Code 9400 (1996).  


ORDER

A 100 percent rating for the service-connected 
schizoaffective disorder is granted, subject to the law and 
regulations controlling to disbursement of VA monetary 
benefits.  

REMAND

The Board notes that by rating action in September 2000, the 
RO determined that the veteran was not eligible for 
Dependents' Educational Assistance under 38 U.S.C. § Chapter 
35.  In the May 2001 Informal Hearing Presentation, the 
veteran's representative expressed disagreement with that 
determination and the Board accepts this as a notice of 
disagreement with that determination.  The RO has not issued 
a statement of the case as to that issue, and no appeal has 
been perfected.  The Court has held that where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue to the RO for issuance of 
a statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED to the RO for the following 
development:

The RO should issue the veteran and his 
representative a statement of the case 
with regard to the issue of entitlement 
for Dependents' Educational Assistance 
under 38 U.S.C. § Chapter 35.  The 
veteran should be informed of his appeal 
rights and of the actions necessary to 
perfect an appeal on that issue.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. The veteran needs to 
take no action until he is informed.

The purpose of this remand is to further develop the record 
and to afford the veteran due process of law. The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board thanks the RO in advance for its assistance in 
completing the requested development and trusts that it will 
complete it in a timely fashion.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

